ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Anderson et al. (US 2017/0289754 A1) teaches determining a geofence by receiving an indication to determine a first location.  The method includes determining a second location.  Furthermore, the method includes connecting sequentially each of a set of sequentially determined locations to determine a geofence, wherein the set of sequentially determined locations includes at least the first location and the second location. 
In regarding to independent claim 1, Anderson taken either individually or in combination with other prior art of record fails to teach or render obvious monitoring vehicle motion using a mobile device associated with a user, comprising: at an application executing on the mobile device in an idle state, detecting that the user has breached a first geofence using at least one of a motion sensor and a location sensor of the mobile device, wherein the first geofence defines a first origin and a first radius, wherein the application is operable between the idle state, an in-detection state, and a drive state; transitioning the application into the in-detection state in response to detecting that the user has breached the first geofence; determining, at the application in the in-detection state, that the user is in a driving activity state based on a user activity model; transitioning the application into the drive state at a time point in response to determining that the user is in the driving activity state, wherein the drive state comprises: collecting a movement dataset using at least one of the motion sensor and the location sensor, analyzing the movement dataset to generate a set of vehicle movement characteristics; and transmitting the set of vehicle movement characteristic to a database and storing the set of vehicle movement characteristics in association with the user and the time point. 
In regarding to independent claim 7, Anderson taken either individually or in combination with other prior art of record fails to teach or render obvious monitoring vehicle motion using a mobile device associated with a user, comprising: receiving a trigger at an application executing on the mobile device in an idle state, wherein the application is operable between the idle state, an in-detection state, and a drive state; in response to the trigger, operating the application in the in-detection state, comprising: collecting activity data using at least one of a motion sensor and a location sensor of the mobile device, determining a user activity state based on the activity data according to a user activity model, and based on the user activity state, operating the application in one of the idle state and the drive state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	April 13, 2021